Opinion.by
Judge Lindsay:
The testimony offered by appellant conduces very strongly to establish the execution by appellee of the note sued on, but when sworn as a witness he states positively that he neither signed the note himself nor authorized any one else, to sign it for him.
It was for the jury to determine as to- the preponderance of the testimony and this court will not in such a case as this disturb their finding, unless they were misinstructed as to the law. The two in*477structions first asked for by appellant were given and he did not except to the giving of the single instruction presented by appellee.

Beldent, Cleaver, for appellant.


Lindseys, Russell, for appellee.

We are not prepared to decide that the circuit court abused a sound discretion in refusing to give the instruction asked after the argument was concluded and the case submitted to the jury. The instruction was objectionable because it grouped together certain facts the existence of which might have been inferred from, the testimony and by calling especial attention to them1 gave them undue prominence, and besides this the law as defined in this proposed instruction was substantially embodied in the second instruction already given.
Judgment affirmed.